Welcome | Quantico Shooting Club                                                                                                                                                                                            https://quanticoshootingclub.com/

                                                               Case 8:19-cr-00096-GJH Document 107-2 Filed 01/24/20 Page 1 of 2




                                                                                     Home     Calendar    Membership          Contact Us         Forums    RSO Portal     Login



         News and Upcoming Events
         URGENT


         DUE TO HEIGHTENED SECURITY ON BASE THIS IS BEING IMPLEMENTED WITH IMMEDIACY.


         DBIDS IS NOW MANDATORY. ASSOCIATE MEMBERS WILL NOT BE ABLE TO GET ACCESS TO THE BASE UNLESS THEY COMPLETE THE DBIDS. PLEASE FILL OUT THE INFORMATION LOCATED AT THE LINK
         BELOW.


         https://dbids-global.dmdc.mil/enroll#!/


         SPONSOR INFORMATION FOR ENROLLMENT:


         LAST NAME: SHOOTING CLUB


         FIRST NAME: QUANTICO



         EMAIL: QSC.OPERATIONSOFFICER@GMAIL.COM


         PHONE: 703-463-8214


         COMMENTS: CLUB MEMBER


         WHEN COMPLETE PRINT AND BRING TO: GAME CHECK STATION

         27175 TELEGRAPH RD

         STAFFORD COURTHOUSE, VA 22556


         01/11 - 01/12 ONLY. FROM 0800-1300.

         AFTER THIS WEEKEND MEMBERS WILL HAVE TO GO TO GAME CHECK STATION MONDAY-FRIDAY DURING OFFICE HOURS.




         Welcome
         We offer many opportunities for the shooting enthusiast. If you are a new shooter, we can assist you with instruction in the fundamentals. For the more experienced marksman, our club hosts rifle, pistol, and shotgun competitions and advanced
         marksmanship training. Like our Marine hosts, we are committed to marksmanship and excellence.


               Our web site contains much of the information you need to know. If you have additional questions don't hesitate to contact us. All documents a member may need are under the membership tab then please select club documents.




1 of 2                                                                                                                                                                                                                                       01/23/2020, 4:36 PM
Welcome | Quantico Shooting Club                                                                                                                                                                                       https://quanticoshootingclub.com/

                                                              Case 8:19-cr-00096-GJH Document 107-2 Filed 01/24/20 Page 2 of 2
              Vetting Documents can be found HERE
              If you are new to our site please read First Time Here and browse through the drop down options as they have valuable information.
              The calendar is the source for all matches, training, meetings, and club events. Check the calendar often for changes!
              Steps on how to become an RSO can be found here.
              Shirts and Hats are available for order for club members only! All orders will be delivered to clubhouse. Proof of current membership required. www.jillsdesigns.com
              For access to this Website, user names and passwords are required and available for club members only. Please click login and request new password and an email will be sent with instructions. Or email qsc.operationsofficer@gmail.com




                Click here to follow us on Facebook!



         Upcoming
            Steel Challenge
            Saturday, 25 January, 2020 - 08:00 to 14:00
            Range 1 Rec-fire
            Saturday, 25 January, 2020 - 09:00 to 13:00
            Shotgun rec-fire
            Sunday, 26 January, 2020 (All day)
            Rec-fire Range 4
            Sunday, 26 January, 2020 - 07:00 to 15:00
            Steel Challenge
            Saturday, 22 February, 2020 (All day) to Sunday, 23 February, 2020 (All day)

                                                                                                                                                                                                                                                  more




                                                                                          The Quantico Shooting Club is a non-federal entity. It is not a part of the
                                                                                     Department of Defense or any of its components and it has no government status.
                                                                     Website Disclaimer | General Rules | Transport of Firearms Rules | Match Results l Privacy Policy | About Us | Contact Us

                                                                                                       Web Design and Web Hosting by Microweb Strategy.


                                                                                                        © 2018 Quantico Shooting Club. All rights reserved.




2 of 2                                                                                                                                                                                                                                   01/23/2020, 4:36 PM
